                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

DAVID HUFF,
                Plaintiff,

 v.                                               Case No. 17-CV-429-JFH-KEW


 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,
                Defendant.

                                               ORDER

       Before the Court is the Findings and Recommendation [Dkt. No. 31] of United States

Magistrate Judge Kimberly E. West reviewing Plaintiff’s Motion for Relief Pursuant to Fed. R.

Civ. P. 60(b)(6) and Motion for Attorney Fees Under 42 U.S.C. § 406(b) with Supporting

Memorandum. Dkt. No. 27.

       Neither party objected to Magistrate Judge West’s Findings and Recommendation within

the 14-day period prescribed by 28 U.S.C. § 636(b)(1)(C) and Federal Rule of Civil Procedure

72(b). Having reviewed the Findings and Recommendation, the Court concurs with Magistrate

Judge West’s recommendation, and accepts and adopts it as the order of the Court. On that basis,

the Court finds that Plaintiff’s Motion for Relief Pursuant to Fed. R. Civ. P. 60(b)(6) and Motion

for Attorney Fees Under 42 U.S.C. § 406(b) with Supporting Memorandum [Dkt. No. 27] is

GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff’s counsel, Miles Mitzner, be awarded

fees in the amount of $25,607.25 to be paid by Defendant directly to counsel from the amount of

past due benefits withheld for that purpose.
       IT IS FURTHER ORDERED that Plaintiff’s counsel, Miles Mitzner, is ordered to refund

the smaller amount between any EAJA fees already awarded and the § 406(b) fees awarded in this

decision within thirty (30) days of this Order.

       DATED this 6th day of July, 2021.

                                                      _______________________________
                                                      JOHN F. HEIL, III
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
